Citation Nr: 1506601	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gastrointestinal disability, (originally claimed as a disability manifested by chronic diarrhea). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran appealed this rating action to the Board.

The Veteran testified at a hearing at the RO in June 2012, before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the hearing is associated with the claims file.  Following the hearing the Veteran submitted additional evidence (personal statement) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R § 20.1304(a) (2014).

In April 2013, the Board remanded the matter on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

Also developed for appellate consideration in April 2013 was the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  By an October 2013 rating action, the RO granted service connection for posttraumatic stress disorder; initial 10 and 50 percent evaluations were assigned, effective March 31, 2004 and October 8, 2013, respectively.  (See October 2013 rating action).  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).


FINDING OF FACT

The objective medical evidence is in equipoise as to whether the Veteran's gastrointestinal disability, irritable bowel syndrome (IBS), is related to in-service clinical findings of viral gastroenteritis. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a gastrointestinal disability, diagnosed as IBS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Because the Board's award of service connection for IBS in the decision below is considered a full grant of the benefit, it finds that VA satisfied its duties to notify and assist under the Veterans Claims Assistance Act of 2000 in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

II. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including peptic ulcers (duodenal and gastric), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had a peptic ulcer to a compensable degree within one year of service discharge in March 1975.  See 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease, such as a peptic or gastric ulcer, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a VA physician diagnosed the Veteran with a gastric ulcer in October 2013 (see October 2013 VA stomach examination report), the tenets of 3.303(b) are applicable to the claim for service connection for a gastrointestinal disability.  

III. Merits Analysis

The Veteran asserts that he developed chronic diarrhea while in service in 1974, and continues to suffer from this disability.  See April 2004 claim.  

For reasons that are outlined below, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for IBS. 

Regarding Hickson element number one, evidence of a current disability, the Veteran's treating physician has diagnosed him as having IBS and gastric ulcer.  (See May 2013 report, prepared by the Veteran's treating VA physician, and October 2013 VA stomach examination report, respectively).  Thus, the Board finds that Hickson element number one (1) has been met. 

Concerning Hickson element number two (2), evidence of an in-service injury or disease, the Veteran's service treatment records show that he was treated during service for diarrhea in June 1973, February 1974, May 1974, with consistent diagnoses of viral gastroenteritis.  He was also treated for stomach aches in December 1974, with another diagnosis of viral gastroenteritis.  His January 1975 separation examination report, however, was unremarkable for any complaints or diagnosis of any chronic gastrointestinal disability, including diarrhea.  Thus, in view of the Veteran's treatment for viral gastroenteritis during service, the Board finds that Hickson element number two (2) has been met. 

Concerning Hickson element number three (3), nexus to military service, there are VA opinions that are supportive of and against the claim.  Evidence in support of the claim includes a May 2013 opinion authored by the Veteran's treating VA physician.  The Veteran's treating VA physician related that he had treated the Veteran from 2005 to 2007 for his chronic diarrhea that began during his military service, to include a colonoscopy and biopsy.  The VA physician diagnosed the Veteran with functional (or irritable) bowel syndrome that started during his military service and had been misdiagnosed as viral gastroenteritis.  (See VA physician's May 2013 opinion).  While the VA physician did not provide any rationale for his opinion, there are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of the VA physician's treatment of the Veteran from 2005 to 2007.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave the Veteran's treating VA physician intimate knowledge of the Veteran's body mechanics and his gastrointestinal problems and by that basis alone his opinion is found to be probative.  

Evidence against the claim is an October 2013 VA examiner's opinion.  After a physical evaluation of the Veteran and review of the Veteran's electronic record, to include his service and post-service treatment records, the VA examiner diagnosed him with a gastric ulcer that was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that the Veteran's December 1975 service separation examination report was unremarkable for any complaints or diagnosis of any chronic gastrointestinal disability, including diarrhea.  (See October 2013 Stomach VA examination report).  The Board finds the October 2013 VA examiner's opinion to be of minimal probative value because the VA examiner did not discuss the in-service findings of viral gastroenteritis and their relationship, if any, to the currently diagnosed gastric ulcer, or the Veteran's treating VA physician's favorable opinion.  For these reasons, the Board finds the October 2013 VA examiner's opinion to be of minimal probative value. 

In this case, the Board is presented with an evidentiary record that is against and supportive of the claim for service connection for IBS (originally claimed as a disability manifested by diarrhea).  Initially, the Board finds that the Veteran received treatment for diarrhea on several occasions during military service that was diagnosed as viral gastroenteritis. With regard to a nexus to service that favors the claim, there is the Veteran's treating physician's opinion, and the Veteran's credible lay statements and testimony before the undersigned.  Probative evidence against the claim includes an October 2013 VA examiner's opinion.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claim for service connection for IBS (originally clamed as a disability manifested by diarrhea).  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for IBS is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disability, IBS, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


